DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 15/613,262 on February 22, 2021. Please note: Claim 10 has been amended and claims 1-9, 16 and 18-20 have been cancelled. Claims 10-15 and 17 are pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections, except for the following, are hereby withdrawn since the amended claims, submitted February 22, 2021, overcome the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parameter setting unit, arranged to adjust an optical setting of the sensing device to obtain an optimal dynamic range of the sensing device, which comprises adjusting a light sensitivity corresponding to a sensor of the sensing device; and a threshold setting unit, arranged to determine a valid input threshold corresponding to the optical input device based on the optimal dynamic range” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ura et al. (US 6229081 B1), hereinafter Ura, in view of Bellwood et al. (US 20030208324 A1), hereinafter Bellwood, in further view of Kimble et al. (US 5567902 A), hereinafter Kimble, and in further view of Bowen (US 7855715 B1).

Regarding Claim 10, Ura teaches:
A configuration device for configuring an optical input device (See FIG. 3: plural key sensors 90), the optical input device including a movable unit (keys 3a/3b) and a sensing device (optical sensor matrix 90b), the movable unit being arranged to move (See column 6, lines 22-39) within a predetermined movement range (See column 2, lines 30-35), the sensing device being arranged to detect a position within the predetermined movement range at which the movable unit is located (See again column 6, lines 22-39, disclosing that “the key sensors 90 detect current positions of the associated black/white keys 3a/3b, and supply key position signals S1 representative of the current key positions to the controller 100”), the configuration device comprising: 
a parameter setting unit (See the present application’s disclosure at paragraph [0018]; Therefore, the Examiner is interpreting the structure as corresponding to the claimed parameter setting unit as being a hardware component running software to perform the claimed functions, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Ura, column 7, lines 5-32, disclosing controller 100, which the Examiner is interpreting as including the claimed parameter setting unit), arranged to adjust an optical setting of the sensing device to obtain an optimal dynamic range of the sensing device (See column 15, line 60 – column 16, line 6; See column 16, lines 9-21),
which comprises adjusting a light sensitivity corresponding to a sensor (See FIG. 5: photo-detecting diodes 90h; See column 9, lines 23-28) of the sensing device (See column 16, lines 36-44, disclosing the automatic regulation of the output level LR2; As shown in FIG. 2, LR2 corresponds to an output level of a sensor of the sensing device. By adjusting LR2, the light sensitivity of the sensor is adjusted (i.e., a greater LR2 corresponds to a greater sensitivity to light at the rest position of the movable unit)); and 
(See again the present application’s disclosure at paragraph [0018]. The Examiner is interpreting the structure as corresponding to the claimed threshold setting unit as being a hardware component running software to perform the claimed functions, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Ura, column 7, lines 5-32, disclosing controller 100, which the Examiner is interpreting as including the claimed threshold setting unit), arranged to determine a valid input threshold corresponding to the optical input device based on the optimal dynamic range (See column 16, lines 36-43 and 49-58; See FIG. 2, showing the relation between the relative output level SAR and the current shutter/key position, which includes a valid input threshold of the optical input (e.g., LR). Therefore, by calculating the relative output level SAR based on the optimal dynamic range, a valid input threshold of the optical input device is determined based on the optimal dynamic range), wherein the threshold setting unit is arranged to determine a sensed value upper limit and a sensed value lower limit of the optimal dynamic range; and determine a correspondence between each sensed value and each position of the movable unit within the predetermined movement range (See column 16, lines 36-43 and 49-58; See FIG. 2, a sensed value upper limit (LR) and a sensed value lower limit (LE) of the optimal dynamic range is are determined, and according to the cited portion, a correspondence between each sensed value and each position of the movable unit within the predetermined movement range is determined (“The central processing unit 100a stores the relation between the relative output level SAR and the current shutter/key position, and determines the current shutter/key position on the basis of the relative output level SAR”)); and the threshold setting unit records a plurality of stop positions of the movable unit based on user's usage (See column 13, lines 52-58; See column 13, lines 59-67; A plurality of stop positions of the movable unit are recorded (rest positions and end positions) of the movable unit based on user's usage (based on the operator depressing each of the keys)), determines a common position based on the plurality of stop positions, refers to the correspondence to obtain a specific sensed value corresponding to the common position and configures the valid input threshold according to the specific sensed value (See column 16, lines 36-43 and 49-58; According to the cited portion, a common position is determined based on the plurality of stop positions (i.e., a rest position is a common position), the correspondence is referred to obtain a specific sensed value corresponding to the common position (LR). Referring to FIG. 2, the valid input threshold LR is configured according to the specific sensed value at the common position);
wherein the sensing device includes a light source that emits light (See FIG. 5: light emitting diodes 90c; See column 9, lines 23-28); the light source and the sensor are disposed on a same substrate (See FIG. 1: the light source 224 and the sensor 225 are disposed on a same substrate SB); and the sensing device is arranged to detect the position at which the movable unit is located according to an intensity of received light that is caused by the movable unit intersecting the light emitted from the light source (See column 2, lines 30-50: the shutter plate KS of the movable unit 3a/3b intersects the light emitted from the light source 224 so that the sensing device can detect the position of the movable unit using the relationship shown in FIG. 2); wherein the threshold setting unit determines the common position of the movable unit according to at least one of an average value, a maximum value or a minimum value of the stop positions (See column 16, lines 36-43 and 49-58; According to the cited portion, a common position is determined based on the plurality of stop positions (i.e., a rest position is a common position), the correspondence is referred to obtain a specific sensed value corresponding to the common position (LR). Referring to FIG. 2, the rest position is determined by a maximum signal level (LR1/LR2) of the stops positions).
Ura does not explicitly teach (see elements emphasized in italics):
the threshold setting unit records a plurality of stop positions that the movable unit has ever been located in the user's daily use, determines a common position based on the plurality of stop positions, refer to the correspondence to obtain a specific sensed value corresponding to the common position and configures the valid input threshold according to the specific sensed value;
the sensing device is arranged to detect the position at which the movable unit is located according to an intensity of reflected light that is caused by the movable unit reflecting the light emitted from the light source; and wherein the optical input device has a hollow base and a channel passing through the hollow base, and the hollow base is at an end of the channel; the sensing device is disposed inside a chamber of the hollow base and located at a bottom of the hollow base, and the movable unit is moved within the channel; the sensing device is wider than the channel and the movable unit is narrower than the channel.
However, in the same field of endeavor, input devices with keys (Bellwood, Abstract), Bellwood teaches:
(See paragraph [0023]; The Examiner is interpreting computing unit 202 as including a threshold setting unit) records a plurality of stop positions that a movable unit has ever been located in a user's daily use (See paragraph [0034], lines 1-9; Therefore, 202 records a plurality of stop positions (a plurality of depressed positions) that a movable unit (a key 101, shown in FIG. 1) have ever been located in a user’s daily use), determines a common position based on the plurality of stop positions (See paragraph [0030], lines 1-11: a common position (a depressed position during a profile building period) based on the plurality of stop positions is determined), refer to a correspondence (See paragraph [0034], lines 1-9: 202 maintains a correspondence between pressure measurements and key depressions) to obtain a specific sensed value corresponding to the common position and configures a valid input threshold according to the specific sensed value (See paragraph [0030], last five lines: a specific sensed value corresponds to an average sensed value, which is used to configure a valid input threshold);
wherein the threshold setting unit determines the common position of the movable unit according to at least one of an average value, a maximum value or a minimum value of the stop positions (See paragraph [0030], last five lines: the common position is determined according to an average value of the stop positions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the configuration device (as taught by Ura) so the threshold setting unit records a plurality of stop positions that the movable unit has ever been located in the user's daily use, determines a common position based on the plurality of stop positions, refer to the correspondence to obtain a specific sensed value corresponding to the common position and configures the valid input threshold according to the specific sensed value (as taught by Bellwood). In other words, it would have been obvious to one of ordinary skill in the art to implement the storage measurements for all of the stop positions of the movable unit during the user’s daily use. Doing so would have allowed for the valid input threshold to be analyzed and customized on an ongoing basis in order to account for changes in the measurements (See Bellwood, paragraph [0035], lines 1-4).
Ura in view of Bellwood does not explicitly teach (see elements emphasized in italics):
the sensing device is arranged to detect the position at which the movable unit is located according to an intensity of reflected light that is caused by the movable unit reflecting the light emitted from the light source; and wherein the optical input device has a hollow base and a channel passing through the hollow base, and the hollow base is at an end of the channel; the sensing device is disposed inside a chamber of the hollow base and located at a bottom of the hollow base, and the movable unit is moved within the channel; the sensing device is wider than the channel and the movable unit is narrower than the channel.
However, in the same field of endeavor, devices having optical emitters and detectors (Kimble, Abstract), Kimble teaches:
	A sensing device (22) includes a light source (30); the light source and a sensor (32) are disposed on a same substrate (14) (See FIG. 2) (See column 5, lines 32-35); and the sensing device is arranged to detect a position at which a movable unit (40) is located according to an intensity of reflected light (See column 9, lines 9-18; See FIGS. 5 and 7) that is caused by the movable unit reflecting the light emitted from the light source (See column 5, lines 15-24); and wherein the optical input device has a hollow base (16) and a channel passing through the hollow base (22) (See FIG. 1), and the hollow base is at an end of the channel (See FIG. 1: the hollow base 16 has a channel passing 22 through it. Additionally, as shown in FIG. 2: the hollow base continues below the channel 22, and is therefore at an end of the channel 22 (at a bottom end of the channel)); the sensing device is disposed inside a chamber of the hollow base and located at a bottom of the hollow base (See FIGS. 1 and 2: 22  is inside a chamber of 16 and located at a bottom of 16); the sensing device is wider than the channel (See FIG. 1: 12 is wider than 22).
Ura in view of Bellwood contained a device which differed from the claimed device by the substitution of the sensing device is arranged to detect the position at which the movable unit is located according to an intensity of received light that is caused by the movable unit intersecting the light emitted from the light source, instead of arranged to detect the position at which the movable unit is located according to an intensity of reflected light that is caused by the movable unit reflecting the light emitted from the light source. Kimble teaches the substituted element of the sensing device arranged in the claimed manner. Their functions were known in the art to detect the position of a movable unit. Comparing FIG. 2 of Ura to FIG. 7 of Kimble, the sensing device has essentially the same response to the position of the movable unit, except that the voltage level relative to the position in Kimble is inverse compared to Ura. Therefore, in adopting the sensing device arrangement of Kimble, the location of LR and LE, and the location of KR and KE in FIG. 2 of Ura would simply need to be reversed, and Ura would perform the above discussed processing relative to LE and KE, rather than LR and KR. The arrangement of the sensing device taught by Ura in view of Bellwood could have been substituted with the arrangement of the sensing taught by results would have been predictable and resulted in the position of the movable unit being determined according to reflected light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Ura in view of Bellwood, and in further view of Kimble does not explicitly teach:
	the movable unit is moved within the channel; and the movable unit is narrower than the channel.
However, in the same field of endeavor, input devices with movable units (Bowen, Abstract), Bowen teaches:
	an optical input device (See FIGS. 17 and 18 and column 7, line 57 – column 8, line 5, disclosing embodiments with optical sensing) has a hollow base (FIG. 14, showing a hollow base formed from 114),  and a channel passing through the hollow base (See FIG. 14: 114 has a channel passing through it; See also FIGS. 1-5, showing in more detail an opening 13 corresponding to the channel), and the hollow base is at an end of the channel (See FIG. 14: the hollow base 114 has a channel passing through it. Additionally, as shown in FIG. 14: the hollow base continues below the channel, and is therefore at an end of the channel (at a bottom end of the channel)); a sensing device is disposed inside a chamber of the hollow base and located at a bottom of the hollow base (FIG. 18: 154 and 158 disposed inside a chamber of the hollow base and located at a bottom of the hollow base), and a movable unit is moved within the channel (See FIGS. 1-5, showing various movable units that move within the channel 13. For example, FIG. 4 shows 61 being a movable unit); and the movable unit is narrower than the channel (See FIGS. 1-5, showing various movable units that are narrower than the channel 13. For example, FIG. 4 shows 61 being a movable unit that is narrower than the channel).
Ura in view of Bellwood, and in further view of Kimble contained a device which differed from the claimed device by the substitution of the optical input device having a hollow base, but not explicitly with the movable unit and channel being arranged so the movable unit is moved within the channel; and the movable unit is narrower than the channel. Bowen teaches the substituted element of the movable unit that is moved within the channel; and the movable unit is narrower than the channel. Their functions were known in the art to determine the position of a movable unit according to an intensity of reflected light (See the above discussed of Kimble; See Bowen, column 7, line 63 – column 8, line 5). The arrangement of the movable unit and channel taught by Ura in view of Bellwood, and in further view of Kimble could have been substituted with the arrangement of the movable (i.e., reflecting light off of the movable unit passing through the channel, as taught by Bowen. For example, the structure taught by Kimble could be modified to include a movable unit 61, as shown in FIG. 4 of Bowen) and the results would have been predictable and resulted in using a hollow base to accommodate the movable unit through a channel in order to detect the position of the movable unit.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches all of the elements of the claimed invention, as stated above. Furthermore Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches:
The configuration device of claim 10, wherein the parameter setting unit is arranged to determine an optimal light intensity corresponding to the light source (See Kimble, FIG. 2: 30) of the sensing device according to a sensed value that is obtained when the movable unit is located at a specific position (See Ura, column 15, line 60 – column 16, line 6; See FIG. 2, showing that the upper limit of the key position signals S1 is defined a sensed value that is obtained when the movable unit is located at a specific rest position KR; Therefore, by controlling the light intensity so that “the key position signals S1 in the full dynamic range of the analog-to-digital converter 100j without exceeding it” an optimal light intensity corresponding to a light source of the sensing device is determined according to a sensed value that is obtained when the movable unit is located at a specific position (KR); As discussed above, in adopting the sensing device arrangement of Kimble, the location of LR and LE, and the location of KR and KE in FIG. 2 of Ura would simply need to be reversed, and Ura would perform the above discussed processing relative to LE and KE, rather than LR and KR).

Regarding Claim 12, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches:
The configuration device of claim 11, wherein the parameter setting unit is arranged to: 
obtain the sensed value based on a current light intensity of the light source; set the current light intensity to be the optimal light intensity when the sensed value is equal to the sensed value upper limit; and increase the current (See Ura, column 15, line 60 – column 16, line 6: the sensed value (S1) based on a current light intensity of the light source is obtained, and controlling the current light intensity so “every light-emitting diode 90c radiates the light under the optimum electric conditions, and the key sensors 90 swing the key position signals S1 in the full dynamic range of the analog-to-digital converter 100j without exceeding it”, corresponds to the claimed process of determining whether the sensed value is equal to a sensed value upper limit; setting the current light intensity to be the optimal light intensity when the sensed value is equal to the sensed value upper limit; and increasing the current light intensity when the sensed value is lower than the sensed value upper limit. In other words, the light intensity is controlled so that, in Ura, FIG. 2, the output level at the rest position KR does not exceed the full dynamic range of the analog-to-digital converter 100j; As discussed above, in adopting the sensing device arrangement of Kimble, the location of LR and LE, and the location of KR and KE in FIG. 2 of Ura would simply need to be reversed, and Ura would perform the above discussed processing relative to LE and KE, rather than LR and KR).

Regarding Claim 13, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The configuration device of claim 10, wherein the parameter setting unit is arranged to determine an optimal light sensitivity corresponding to the sensor of the sensing device according to a sensed value that is obtained when the movable unit is located at a specific position (See column 16, lines 9-27; Therefore, the sensed value that is obtained when the movable unit is located at a specific position (the binary value of a digital key position signal S4) is used to determine an optimal light sensitivity corresponding to a sensor of the sensing device, which is reflected in an optimal range of binary values of the analog-to-digital converter 100j).

Regarding Claim 14, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The configuration device of claim 13, wherein the parameter setting unit is arranged to: 
obtain the sensed value based on a current light sensitivity of the sensor ; compare the sensed value with a sensed value upper limit; decrease the current light sensitivity when the sensed value is equal to the sensed value (See column 16, lines 9-27: the sensed value (the binary value of a digital key position signal S4) based on a current light sensitivity of the sensor is obtained, and controlling the current light sensitivity so “the associated digital key position signals S4 swings the binary values under the upper limit”, corresponds to the claimed process of comparing the sensed value with a sensed value upper limit; decreasing the current light sensitivity when the sensed value is equal to the sensed value upper limit); and 
increase the current light sensitivity when the sensed value is lower than the sensed value upper limit (See column 16, lines 26-36).

Regarding Claim 15, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches:
The configuration device of claim 10, wherein the threshold setting unit is arranged to set a sensed value to be the valid input threshold, wherein the sensed value is obtained when the movable unit is located at a specific position within the predetermined movement range (See Ura, column 16, lines 36-43 and 49-58; See FIG. 2, a sensed value LR is set to be the valid input threshold, wherein the sensed value is obtained when the movable unit is located at a specific position within the predetermined movement range (i.e., at a rest position); As discussed above, in adopting the sensing device arrangement of Kimble, the location of LR and LE, and the location of KR and KE in FIG. 2 of Ura would simply need to be reversed, and Ura would perform the above discussed processing relative to LE and KE, rather than LR and KR).

Regarding Claim 17, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura in view of Bellwood, in further view of Kimble, and in further view of Bowen teaches:
The configuration device of claim 10, wherein the threshold setting unit is arranged to refer to the correspondence to obtain a specific sensed value corresponding to a specific position of the movable unit within the predetermined movement range; and configure the valid input threshold according to the specific sensed value corresponding to the specific position of the movable unit (See Ura, column 16, lines 36-43 and 49-58;  According to the cited portion, the correspondence is referred to obtain a specific sensed value corresponding to a specific position of the movable unit within the predetermined movement range. Referring to Ura, FIG. 2, the valid input threshold LR is configured according to the specific sensed value at the rest position; As discussed above, in adopting the sensing device arrangement of Kimble, the location of LR and LE, and the location of KR and KE in FIG. 2 of Ura would simply need to be reversed, and Ura would perform the above discussed processing relative to LE and KE, rather than LR and KR).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are moot on the grounds of new rejections and not persuasive.
Applicant argues (Remarks, pages 6-9) that Haag does not teach the limitations directed to the sensing device as well as the limitation “the sensing device is wider than the channel”. These arguments are respectfully moot on the grounds of new rejections. Specifically, Haag is no longer relied upon in the above rejections, and Bowen has been introduced in the above rejections in order to render the amended limitations obvious in combination with Ura, Bellwood and Kimble. 
	The Examiner further notes that Applicant’s arguments are not convincing because they are attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). Specifically, Applicant argues that Haag does not teach “the sensing device is wider than the channel”. However, this argument is not convincing because Kimble has already been relied upon to teach this limitation. Applicant states (Remarks, pages 6-7): “In claim 10, it is recited the limitations that "the movable unit is move within the channel; the sensing device is wider than the channel." On Page 10 of the Office Action of 09/24/2020, Examiner has acknowledged that Ura in view of Bellwood, and further in view of Kimble fails to explicitly teach such limitation”. This is not an accurate representation of the rejection. The Office Action states on page 10 that Ura in view of Bellwood, and in further view of Kimble does not explicitly teach: the movable unit is move within the channel; and the movable is narrower than the channel. As reiterated in the above rejection, Kimble is relied upon to teach that the sensing device is wider than the channel. The same holds true for the limitations directed to the arrangement of the sensing device within the hollow chamber. The combination of Ura in view of Bellwood, and in further view of Kimble teaches all of the limitations of the claim except “the movable unit is moved within the channel; and the movable unit is narrower than the channel”. The Examiner respectfully submits that Bowen teaches 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692